       Case 19-26233                 Doc 16         Filed 09/13/19 Entered 09/13/19 22:37:03                                     Desc Imaged
                                                    Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1                Russell Carter Feller                                          Social Security number or ITIN     xxx−xx−8536

                        First Name    Middle Name   Last Name                          EIN    _ _−_ _ _ _ _ _ _
Debtor 2                Janell Kaye Feller                                             Social Security number or ITIN     xxx−xx−2039
(Spouse, if filing)
                        First Name    Middle Name   Last Name                          EIN    _ _−_ _ _ _ _ _ _
 United States Bankruptcy Court      District of Utah
                                                                             Date case filed for chapter 13: 8/25/19
 Case number: 19−26233 WTT

Official Form 309I (12/17)
Notice of Chapter 13 Bankruptcy Case
For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including
information about the meeting of creditors and deadlines. Read all pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov). Case status information is available at no charge through "Simple Case
Lookup" on the court's website (www.utb.uscourts.gov) or by calling the Voice Case Information System (VCIS) at 1−866−222−8029 #85.

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                             About Debtor 1:                                                About Debtor 2:
1. Debtor's full name                        Russell Carter Feller                                          Janell Kaye Feller

2. All other names used in the
   last 8 years
                                             885 North Old Farms Road                                       885 North Old Farms Road
3. Address                                   Dammeron Valley, UT 84783                                      Dammeron Valley, UT 84783
                                             Geoffrey L. Chesnut                                            Contact phone 435−634−1000
                                             Red Rock Legal Services, P.L.L.C.
4. Debtor's  attorney
   Name and address
                                             491 N. Bluff Street                                            Email: courtmailrr@expresslaw.com
                                             Suite 301
                                             St. George, UT 84770

5. Bankruptcy trustee                        Lon Jenkins tr                                                 Contact phone (801) 596−2884
     Name and address                        405 South Main Street
                                             Suite 600                                                      Email: utahtrusteemail@ch13ut.org
                                             Salt Lake City, UT 84111

6. Bankruptcy clerk's office                                                                                Hours open: 8:00 AM to 4:30 PM, Monday −
     Documents in this case may be filed     United States Bankruptcy Court                                 Friday
     at this address.                        District of Utah
     You may inspect all records filed in    350 South Main #301
                                                                                                            Contact phone: (801) 524−6687
     this case at this office or online at   Salt Lake City, UT 84101
      www.pacer.gov.
                                             Clerk of Court: David A. Sime                                  Website: www.utb.uscourts.gov

Official Form 309I Notice of Chapter 13 Bankruptcy Case                                                                                             page 1
Date Generated: 9/11/19                                                                                                 For more information, see page 2 >
      Case 19-26233                 Doc 16         Filed 09/13/19 Entered 09/13/19 22:37:03                                         Desc Imaged
                                                   Certificate of Notice Page 2 of 4
Debtor Russell Carter Feller and Janell Kaye Feller                                                                                     Case number 19−26233

7. Meeting of creditors                                                                                      Meeting to be held on:
   Debtors must attend the meeting to     The meeting may be continued or adjourned to a later date.
   be questioned under oath. In a joint
                                                                                                             Oct. 18, 2019 at 10:00 AM
   case, both spouses must attend.        All individual debtor(s) must provide picture identification and
   Creditors may attend, but are not      proof of social security number to the trustee at the meeting
   required to do so. Debtors may         of creditors. Failure to do so may result in your case being       Location:
   appear by either video conference      dismissed.                                                         By Video Conference or
   or in−person at the address                                                                               In−Person at 405 South Main
   provided.
                                                                                                             Street, Suite 250, Salt Lake City,
                                                                                                             UT 84111
8. Deadlines                              Deadline to file a complaint to challenge                              Filing deadline:
    The bankruptcy clerk's office must    dischargeability of certain debts:
   receive these documents and any                                                                               12/17/19
   required filing fee by the following
   deadlines.                             You must file:
                                          • a motion if you assert that the debtors are
                                             not entitled to receive a discharge under
                                             U.S.C. § 1328(f) or
                                          • a complaint if you want to have a particular
                                             debt excepted from discharge under
                                             11 U.S.C. § 523(a)(2) or (4).
                                          Deadline for all creditors to file a proof of claim                    Filing deadline:
                                          (except governmental units):                                           11/4/19
                                          Deadline for governmental units to file a proof of                     Filing deadline:
                                          claim:                                                                 2/21/20

                                          Deadlines for filing proof of claim:
                                          A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                          www.uscourts.gov or any bankruptcy clerk's office.
                                          If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                          a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                          Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                          claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                          For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                          including the right to a jury trial.


                                          Deadline to object to exemptions:                                       Filing               30 days after the
                                          The law permits debtors to keep certain property as exempt. If
                                          you believe that the law does not authorize an exemption                deadline:            conclusion of
                                          claimed, you may file an objection.                                                          the meeting of
                                                                                                                                       creditors
9. Filing of plan and                     The debtor has not filed a plan as of this date. A copy of the plan will be sent
   confirmation hearing on                separately.
   docket
                                          The hearing on confirmation will be held on: 11/14/19 at 10:30 AM
                                          Location: 5th District Court, State of Utah, 206 West Tabernacle,
                                          Courtroom 2B, St. George, UT 84770
   Objections to Confirmation
                                           Objections to confirmation must be filed and served no later than 7 days before the date set for confirmation. If
                                          there are no timely filed objections to confirmation pending or if all objections to confirmation are resolved by a
                                          court order or a stipulation signed by the debtor, the trustee and the objecting party, a plan may be confirmed
                                          without objection, and the hearing stricken.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. The debtor will remain in possession of the property and may
                                           continue to operate the business, if any, unless the court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe
                                           that the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                   Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                         However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                         are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                         as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                         523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                         If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                         must file a motion by the deadline.
Official Form 309I   Notice of Chapter 13 Bankruptcy Case                                                                                              page 2
        Case 19-26233        Doc 16    Filed 09/13/19 Entered 09/13/19 22:37:03             Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                            District of Utah
In re:                                                                                  Case No. 19-26233-WTT
Russell Carter Feller                                                                   Chapter 13
Janell Kaye Feller
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 1088-4           User: jtt                    Page 1 of 2                   Date Rcvd: Sep 11, 2019
                               Form ID: 309I                Total Noticed: 44


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 13, 2019.
db/jdb         +Russell Carter Feller,    Janell Kaye Feller,    885 North Old Farms Road,
                 Dammeron Valley, UT 84783-5203
aty           #+Brian Scott Welker,    Vial Fotheringham, LLP,    515 South 400 East,    Suite 200,
                 Salt Lake City, UT 84111-3570
aty            +Quinn A. Sperry,    Morris Sperry,   7070 South Union Park Center,     Suite 220,
                 Midvale, UT 84047-6009
cr             +Dammeron Valley Landowners Association, Inc.,     Morris Sperry,
                 7070 South Union Park Center, Ste 220,     Midvale, UT 84047,     UNITED STATES 84047-6009
11402968        Advanced Health and Pain Center,    301 E 200 N #1,    Saint George, UT 84770
11402969        Air Care Professionals,    297 West Hilton #2,    Saint George, UT 84770-2202
11402972       +Bennett Law PLLC,    10542 South Jordan Gateway,    Ste 200,    South Jordan, UT 84095-4182
11402975        Citibank-The Home Depot,    PO Box 790040,    Saint Louis, MO 63179-0040
11402976       +Clarkson & Associates, LLC,    PO Box 1630,    Saint George, UT 84771-1630
11402977       +Clarkson Draper & Beckstrom,    162 North 400 East Ste A-204,     Saint George, UT 84770-7137
11402980        Dammeron Valley Landowners Association,     Morris Sperry,
                 7070 South Union Park Center, Ste. 220,     Midvale, UT 84047-6009
11402982        Echo Global Logistics,    3156 Quarry Rd. #J,    Park City, UT 84098-4778
11402983       +Edwin B Parry Law Office,    P O Box 25727,    Salt Lake City, UT 84125-0727
11402988        Keisuke Ishijima,    6681 Country Club Dr.,    Minneapolis, MN 55427-4601
11402989       +Living Scriptures,    3625 Harrison Blvd,    Ogden, UT 84403-2022
11402990       +Lundberg & Associates,    3269 South Main, #100,    Salt Lake City, UT 84115-3773
11402991       +Mack Sorenson,    1303 Canyon Trails Dr.,    Dammeron Valley, UT 84783-5506
11402995       +Santander Consumer USA,    Attn: Bankruptcy,    10-64-38-Fd7    601 Penn St,
                 Reading, PA 19601-3544
11402999       +Steven Day & Snofield Rock Productions,     1001 South Joe Cir.,    Saint George, UT 84790-4024
11403002       +Utah Labor Commission,    160 East 300 South Third Floor,     PO Box 146630,
                 Salt Lake City, UT 84114-6630
11411170       +Wilmington Savings Fund Society, FSB,     RAS Crane, LLC,    10700 Abbotts Bridge Road, Suite 170,
                 Duluth, GA 30097-8461

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: courtmailrr@expresslaw.com Sep 12 2019 02:25:57        Geoffrey L. Chesnut,
                 Red Rock Legal Services, P.L.L.C.,     491 N. Bluff Street,    Suite 301,    St. George, UT 84770
tr             +E-mail/Text: bnc@ch13ut.org Sep 12 2019 02:27:54       Lon Jenkins tr,     405 South Main Street,
                 Suite 600,    Salt Lake City, UT 84111-3408
11402971       +EDI: AMEREXPR.COM Sep 12 2019 05:58:00       American Express,    Correspondence,    PO Box 981540,
                 El Paso, TX 79998-1540
11402970        EDI: BECKLEE.COM Sep 12 2019 05:58:00       American Express,    c/o Becket and Lee LLP,
                 PO Box 3001,    Malvern, PA 19355-0701
11402979        E-mail/Text: kford@curecovery.com Sep 12 2019 02:28:05        CU Recovery,    26263 Forest Blvd.,
                 Wyoming, MN 55092-8033
11402973       +EDI: CAPITALONE.COM Sep 12 2019 05:58:00       Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
11416509        EDI: CAPITALONE.COM Sep 12 2019 05:58:00       Capital One Bank (USA), N.A.,
                 by American InfoSource as agent,    PO Box 71083,    Charlotte, NC 28272-1083
11402974       +E-mail/Text: cswelch@chartway.com Sep 12 2019 02:27:33        Chartway Credit Union,
                 1025 West Red Cliffs Dr.,    Washington, UT 84780-1518
11402978        EDI: CREDPROT.COM Sep 12 2019 05:58:00       Credit Protection Assoc.,     PO Box 802068,
                 Dallas, TX 75380-2068
11402981       +EDI: DISCOVER.COM Sep 12 2019 05:58:00       Discover Bank,    Discover Products Inc,
                 P O Box 3025,    New Albany, OH 43054-3025
11402985       +EDI: IIC9.COM Sep 12 2019 05:58:00       I. C. System, Inc.,    PO Box 64378,
                 Saint Paul, MN 55164-0378
11402986        EDI: IRS.COM Sep 12 2019 05:58:00       Internal Revenue Service,
                 Centralized Insolvency Operations,     PO Box 7346,   Philadelphia, PA 19101-7346
11402987        E-mail/Text: Bankruptcy@jmlaw.com Sep 12 2019 02:28:14        Johnson Mark LLC,    PO Box 7811,
                 Sandy, UT 84091-7811
11402992       +EDI: MID8.COM Sep 12 2019 05:58:00       Midland Credit Management,    P O Box 2036,
                 Warren, MI 48090-2036
11402993       +EDI: MID8.COM Sep 12 2019 05:58:00       Midland Funding LLC,    Midland Credit Management,
                 P O Box 2011,    Warren, MI 48090-2011
11402994        EDI: PRA.COM Sep 12 2019 05:58:00       Portfolio Recovery,    Attn: Bankruptcy,
                 120 Corporate Blvd,    Norfold, VA 23502
11402996       +E-mail/Text: bkteam@selenefinance.com Sep 12 2019 02:26:52        Selene Finance,
                 Attn: Bankruptcy,    Po Box 422039,    Houston, TX 77242-4239
11402997       +E-mail/Text: cswelch@chartway.com Sep 12 2019 02:27:33        Southwest Community Credit Union,
                 5700 Cleveland St,    Virginia Beach, VA 23462-1752
11402998       +E-mail/Text: echamberlain@sbsu.com Sep 12 2019 02:27:05        State Bank of Southern Utah,
                 P.O. Box 340,    Cedar City, UT 84721-0301
11403000        EDI: RMSC.COM Sep 12 2019 05:58:00       Synchrony Bank,
                 Care of PRA Receivables Management, LLC,     PO Box 41021,    Norfolk, VA 23541-1021
11403001        E-mail/Text: bankruptcydepartment@tsico.com Sep 12 2019 02:27:45        Transworld Systems,
                 P.O. Box 15520,    Wilmington, DE 19850-5520
           Case 19-26233           Doc 16       Filed 09/13/19 Entered 09/13/19 22:37:03                         Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 1088-4                  User: jtt                          Page 2 of 2                          Date Rcvd: Sep 11, 2019
                                      Form ID: 309I                      Total Noticed: 44


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
11403003       +EDI: UTAHTAXCOMM.COM Sep 12 2019 05:58:00     Utah State Tax Commission,   210 North 1950 West,
                 Salt Lake City, UT 84134-9000
11403004       +EDI: VERIZONCOMB.COM Sep 12 2019 05:58:00     Verizon Wireless,   P O Box 660108,
                 Dallas, TX 75266-0108
                                                                                            TOTAL: 23

             ***** BYPASSED     RECIPIENTS (undeliverable, * duplicate) *****
11403099*        +Synchrony     Bank,   Care of PRA Receivables Management, LLC,   PO Box 41021,
                   Norfolk,     VA 23541-1021
11402984       ##+Guglielmo     & Assiciates,   PO Box 9420,   Salt Lake City, UT 84109-0420
                                                                                                                    TOTALS: 0, * 1, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 13, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 11, 2019 at the address(es) listed below:
              Brian Scott Welker    on behalf of Creditor    Dammeron Valley Landowners Association, Inc.
               Scott.Welker@vf-law.com
              Geoffrey L. Chesnut    on behalf of Joint Debtor Janell Kaye Feller courtmailrr@expresslaw.com,
               gchesnut@expresslaw.com;chesnutgr54003@notify.bestcase.com
              Geoffrey L. Chesnut    on behalf of Debtor Russell Carter Feller courtmailrr@expresslaw.com,
               gchesnut@expresslaw.com;chesnutgr54003@notify.bestcase.com
              Lon Jenkins tr     ecfmail@ch13ut.org, lneebling@ch13ut.org
              Quinn A. Sperry    on behalf of Creditor    Dammeron Valley Landowners Association, Inc.
               Quinn@morrissperry.com, sydney@morrissperry.com
              United States Trustee    USTPRegion19.SK.ECF@usdoj.gov
                                                                                              TOTAL: 6
